 In the Matter Of'STANDARDGAGE COMPANY, INC.andUNITED ELECTRI-CAL] RADIO& MACHINEWORKERS OF AMERICA, C. 1.,0.Case No. 2-C-5016.-Decided December 30, 1943DECISIONANDORDEROn September 29, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist from the unfair labor practicesfound and take certain affirmative action, as set out in the copy of theIntermediate Report attached hereto.Thereafter, the respondent filedexceptions to the Intermediate Report and a supporting brief.Oralargument, in which only the respondent participated, was held beforethe Board in Washington, D. C., on November 30, 1943.The Boardhas considered the rulings of the Trial Examiner at the hearing andfinds that iib prejudicial errors were committed.The rulings arehereby affirmed.The Board has considered the IntermediateReport,the respondent's brief and exceptions, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the TrialExaminer,with the exceptions, additions, and quali-fications noted below :1The Trial Examiner found, and we agree, that the respondent ef-fectively caused the disestablishment of the committee of toolroomemployees and discouraged the concerted activities of its employees inviolation of Section 8 (1) of the Act.As part of the respondent'sconduct, the Trial Examiner considered the respondent's proposal atthe first meeting with the committee that the committee abandon itsplans with respect to the.petition and proceed to select one representa-tive from each department to form a shop committee; he also con-sidered President Aldeborgh's remark to employees Cherwinski andEisert on the next day, after the respondent had already caused thedisestablishment of the committee, that the respondent had managedwell without a shop committee and he could not see any particularreason for changing that policy.We are of the opinion that the re-54 N. L R. B., No 26.160 STANDARD GAGE COMPANY161spondent's suggestion in the first instance, that the employees proceedto choose a shop committee composed of representatives from eachdepartment, was advanced in bad faith, and that, once having achievedthe desired result of disestablishing the committee, the respondentmade known its true attitude on the matter of the self-organizationalrights of its employees.Accordingly, we find that by its shifting po-sition on the issue' of a shop committee, together with its other actsand conduct, as found by the Trial Examiner, the respondent mani-fested its opposition toward the concerted activities of its employeesin violation of the Act.2.The Trial Examiner found that the respondent, through the actsof its officers and agents in causing the illegal arrest of Union Or-ganizer Sarti on November 6 and again on December 24, 1942, inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.We concur only in thefinding with respect to the arrest on November 6.While we are con-vinced of the respondent's complicity in the arrest of Sarti on No-vember 6, we regard the evidence with respect to the arrest onDecember 24 as insufficient to warrant a finding that the respondentauthorized or ratified the conduct of Purdy, a plant guard, in causingthe arrest.Accordingly, we do not find that the action of Purdy onDecember 24, is imputable to the respondent.'3.The Trial Examiner found that the respondent violated Section 8(1) of the Act by the acts and conduct of Holve, assistant to the re-spondent's president, in calling a meeting of the toolroom employees onFebruary 11, 1943, and delivering to the assembled employees a speech,designed to discourage membership in the Union.We concur in thisfinding.Moreover, we regard as particularly significant, in establish-ing the coercive effect of the aforesaid acts and conduct, Holve's state-ments that "as a matter of fact, some of this agitation has retardedsome of the improvements which might take place at the present time.. . part of this agitation has retarded [the] completion [of job re-classifications], otherwise it might have been completed a couple weeksago . . . a lot of these things you don't think about."We are of theopinion and we find that these statements not only made clear to theemployees that the respondent had already effected economic reprisalsagainst them because of their union activity but also constituted adirect threat to them of economic reprisals for continuing such activity.4. In his discussion of the discriminatory discharge of ElizabethKodess, the Trial Examiner found that on or after October 12, 1942,Foreman William Crum asked Kodess, while at work, if Eisert had'We have never held that the acts of ordinary plant guards are unfair labor practiceswhich can be imputed to an employer in the absence of circumstances indicating authoriza-tion or ratification by the employer of the conduct in question.SeeMatter of Drava Cor-poration,52 N. L. R. B. 322.567000-44-vol 54-12 162DECISIONSOF NATIONALLABOR RELATIONS BOARDbrought her "in the shop to organize the place"; if she had signed upwith the Union; and why she liked the C. I. O.He found further thatWilliam Olah, foreman of the toolroom, frequently asked Kodess,"How was the meeting last night?" or "Did you go to the meeting lastnight?"; and that on one occasion Olah stated, "Say, I bet Rudy Eisertgot you into this place to organize it, didn't he?"We concur in thesefindings, and find further that, by the interrogations of Foremen Crumand Olah, the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7, ofthe Act.5.The Trial Examiner rejected the respondent's defense that Eliza-beth Kodess was discharged on December 18, 1942, for "visiting," andfound that she did no "visiting," but that the true reason for her dis-charge was her union and other concerted activity.'We agree withthe Trial Examiner. - Moreover even assuming, as testified to by therespondent's witnesses, that Kodess did some "visiting," we find thatit did not constitute the basis for her discharge, but was seized upon bythe respondent as an excuse for ridding itself of a union member.3Thus, it is clear from all such testimony that her visiting was, at best,momentary, and that the respondent condoned similar conduct inothers.General Manager Reves, who was cross-examined at lengthwith respect to Kodess' "visiting," testified that he saw her away fromher department on "four or five occasions" ; that two of those incidentslasted "a minute or less than a minute"; and that a third incident took"more than a minute, or it may have been a minute and a half or mighthave been two, or it might have been three." Further proof of theinsignificance of her "visiting," even if conceded, can be found in Revesfailure either to warn Kodess' or to report such conduct to her fore-man 5 or to apprise Holve of his observations until the day of the dis-charge; in Reves' admission that he had seen other employees doingthe same thing as Kodess on more than one occasion; and in the factthat the record is barren of any proof of other discharges for "visiting."6.The Trial Examiner referred to the date of the union organiza-tionalmeeting, which the respondent kept under surveillance, vari-ously as November 15, 1942, and November 15, 1943. It is clear,however, and we find that the meeting occurred on November 15, 1942.2The respondent's contention that Kodess had a poor employment background and thatthat was a factor considered in its decision to terminate her employment, is without sup-port in the record8We are convinced and we find that the respondent knew of Kodess' membership in theUnion and of her associationwithemployee Eisert,a union member of recognized in-fluence and leadership among the employees; that it suspected that she had joined or,would loin with Eisert in an attempt to organize the respondent's plant ; and that it wasaware of her contemporaneous activities as a member of a non-partisan labor committee.4Holve testified that he had told Reves to warn all employees who were "running around"or "visiting "S Reves testified that whenever lie noticed an employee"away from[his] station ofwork, [he] would always make it a point to bring it to the attention of the foreman." STANDARD GAGE COMPANY163-At one point in the Intermediate Report, the Trial Examiner foundthat Aldeborgh had in fact testified that "we have always gotten alongthe way we have been for years, and I cannot see any particular reasonat this time to change the [labor] policy of the Company."The recorddiscloses, however, and we find, that this remark was attributed toAldeborgh by Holve.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Standard Gage Company,Inc., Poughkeepsie, New York, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in United Electrical, Radio & Ma-chineWorkers of America, affiliated with the Congress of IndustrialOrganizations, or in any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or by dis-criminating in any other manner in regard to their hire or tenure ofemployment or any term or condition of their employment;(b)Maintaining surveillance of the activities of United Electrical,Radio & Machine Workers of America, affiliated with the Congress ofIndustrial Organizations, and of the activities of its employees inconnection with that organization or any other labor organization;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties, for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :-(a)Offer Elizabeth Kodess immediate and full reinstatement toher former or a substantially equivalent position, without prejudiceto her seniority or other rights and privileges;(b)Make whole the said Elizabeth Kodess for any loss of pay shehas suffered by reason of the respondent's discrimination against her,by payment to her of a sum of money equal to the amount which shenormally would have earned as wages from the date of her dischargeto the date of the respondent's offer of reinstatement, less her netearnings during said period;(c)Post immediately in conspicuous places in and about the re-spondent's plant at Poughkeepsie, New York, and maintain for aperiod of at least sixty (60) consecutive days from the date of posting,notices to its employees stating: (1) that the respondent will not 164DECISIONSOF NATIONALLABOR RELATIONS BOARDengage in the conduct from which it is ordered to cease and desist inparagraphs 1 (a), (b), and (c) of this Order; (2) that the respond-ent will take the affirmative action set forth in paragraphs 2 (a) and(b) of this Order; and (3) that the respondent's employees are freeto become and remain members of United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Or-ganizations, or of any other labor organization, and that the respond-entwillnot discriminate against any employee because of hismembership or activity in that or in any other labor organization;(d)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. GERARD D. RFALLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr John J. Cuneo,for the Board.Breed, Abbott & Morgan,byMr. Thomas E Kerwin,of New York, New York,for therespondent.STATEMENT OF THE CASEUpon a first amended charge duly filed by United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Second Region (New York, New York),issued its complaint dated June 28, 1943, against Standard Gage Company, Inc.,Poughkeepsie, New York, herein called the respondent, alleging that the respon-dent had engaged in and was engaging in unfair labor practices within the mean-ing of Sections 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of the complaint ac-companied by notices of hearing were duly served upon the respondent and theUnion. _With respect to the unfair labor practices, the complaint alleged in substance :(1) that the respondent on or about December 18, 1942, discharged Betty Kodessand since that date has refused to reinstate said employee for the reason thatshe joined or assisted the Union or engaged in other concerted activities for thepurposes of collective bargaining or other mutual aid or protection; (2) that therespondent from on or about December 1941 to the date of the complaint dis-paraged and expressed disapproval of the Union; interrogated its employeesconcerning their union affiliations; urged, persuaded, threatened,.and warnedits employees to refrain from assisting, becoming members of or remaining mem-bers of the Union ; caused the arrest of a union organizer for distributing unionliterature at or near its plant ; kept under observation the meeting places, meet-ings and activities of the Union, or the concerted activities of its employees forthe purpose of self-organization or improvement of working conditions;and for STANDARD GAGE COMPANY165the purpose of discouraging membership or assistance to the Union;and (3)that by theacts described above, the respondent has interfered with, restrainedand coerced and is interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section7 of the Act.On or about July 21, 1943,the respondent filed its answer denying that it hadengaged in the unfair labor practices alleged.The respondent also filed a motion for a bill of particulars,which was allowedby the undersigned,in part, in response to which particulars were filed by theBoard.Pursuant to notice,a hearing was held in Poughkeepsie,New York, from July 22through August 4, 1943,before Peter F. Ward, the Trial Examiner duly designatedby the Chief Trial Examiner.The Board and respondent were represented bycounsel and each participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidence bearing on theissues,was afforded all parties.After the parties had rested, the undersignedgranted,over the objection of the respondent's counsel,the motion of counsel forthe Board to conform the complaint to the proof with reference to names, dates andminor variances.Also, at the close of the hearing, counsel for the respondentmade a motion to dismiss the complaint,a "request for a decision in Respondent'sfavor" and a request for time in which to submit a brief to the undersigned insupport of such motions.The undersigned granted respondent's counsel time inwhich to submit such brief and withheld ruling on the motions to dismiss and for"a decision in Respondent's favor," pending receipt of such brief.The under-signed, having received and considered respondent's brief in support of the afore-said motions,denies said motions.Oral argument,participated in by counsel forthe Board and the respondent,was had on the record at the conclusion of thehearing.Upon the entire record in the case and from his observation of the witnesses, theundersigned makes, in addition to the above,the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT'The respondent is a New York corporation engaged in the manufacture, sale anddistribution of precision gages and- instruments, having its principal office andplant in Poughkeepsie, New York.The principal raw materials used are steel,brass, aluminum, cast iron castings and zinc die castings.During the periodfrom about July 15,,1942, to July 15, 1943, the respondent purchased raw materialsin excess of $50,000, of which more than 33 percent were shipped to the plantfrom outside the State of New York.During the same period, the respondentmanufactured and produced finished products valued in excess of $50,000, of whichmore than 33 percent were sold and shipped by the respondent to places outsidethe State of New York. In excess of 90 percent of the respondent's total businessis the production of materials for war purposes.if.THE ORGANIZATIONINVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization admitting to mem-bership employees of the respondent.IThe facts found in this section are based upon a stipulation filed at the hearing. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion1."Concerted activitiesThe recorddisclosesthat concerted activities among therespondent's employeesfirst commencedin the latter part of December 1941 as the result ofthe posting ofa notice 2 upon the bulletin board, by therespondent.Following the postingof this notice, RudolphEisert, anemployee of manyyears standing, in the tool room, and other tool room employees were personallyadvised by William Olah, their foreman, that the employees should work on NewYear's Day, 1942, the same as any other work day. Tool room employees hadbeen working long hours over a considerable period of time and resented the ideaof working on New Year's Day at the regular wage scale.On Sunday, December 28, Eisert and Charles Cherwinski, a fellow tool roomworker, met at the latter's home and composed a "petition" addressed to "Manage-ment, Standard Gage Co. Poughkeepsie, New York" and signed "Employees ofStandard Gage Co."A number of copies of the petition were typed by Cher-.winski's son and taken to the plant-on Monday, December 29, 1941.One copywas posted on the bulletin board and other copies were passed out to employeesfor theirsignatures.2NOTICE!''!!!!DECEMBER26, 1941.-AT THE REQUEST OF THE WAR DEPARTMENT,'THE FACTORY AND OFFICE WILLOPERATE NEXT WEEK ON A FULL TIME SCHEDULE BASIS. THIS INCLUDESTHURSDAY, JANUARY 1, 1942-NEW YEAR'S DAY. (Signed)STANDARD GAGE COMPANY, INC,(Signed)ERICK ALDEBORGH,Piesident.2Management, Standard Gage Co, Poughkeepsie, New York.We, the employees of the Standard Gage Co, being fully aware of'the gravity of thepresent situation our country is in, are willing in every way to co-operate with out Govern-ment to win the war and crash the dictatorial powers in the worldHowever, we alsounderstand that although we work on Government orders, we do not work directly for theGovernment but for the Company, which profits by these orders and our labor. Since theestablishment of our country, it was a tradition among employers to pay their employeesdouble time for all work done on holidays.Therefore, we respectfully request the StandardGage Co. to abide by these sacred American traditions, and do likewiseFurthermore, wehavebeen-informed by our foremen [0lah] on Saturday, December 27, 1941, that the manage-ment of the Standard Gage Co decided that all-the employees must work on Thursday,January 1st, 1942, and contribute the earnings of that day to the RedCross.[Italicsadded ]We as free Americans, object to this high-handed method.A statement like thatmight be good in Hitler's Germany, or Mussolini's Italy, but it is an' insult to free Ameri-cansWe are in a war to crush Hitler, not to introduce his methods here.The Americanway of settling questions is by conference, not by dictator ship. (sic)Therefore,weemployees of the Standard Gage Co propose the following. we will work on thursday, (sic)January 1st, 1942, if the Company abides by the American traditions, and pays, us doubletimeWe will also contribute to the Red Cross half of our earnings of that day, providingthe Company matches our money dollar for dollar for the same cause regardless of previous'contributionsAnd moreover, we want our representatives to be present when the con-tribution is made, to report to us.We also request the Company to consult with the em-ployees concerning their private income, as we have the Right (sic) to decide what to door not to do with itThis Right (sic) is granted to us By (sic) the Constitution of theUnited States, and we shall defend it to the utmost If the Company agrees to theseproposals, the shop committee will gladly meet to discuss the matter.We aie willing towork and to co-operate with the Government, but if Standard Gage Company refuses togrant our just requests, we will be forced to cease work on New Year's Day and all holidaysuntil our terms are met by the Company.With sincerest wishes for peacefull (sic) understanding, we remain,EMPLOYEES OF STANDARD GAGE CO. STANDARD GAGE COMPANY167When Niles Holve, assistant to the respondent's president, arrived at the planton Monday morning, December 29, his attention was called to the petition on thebulletin board.Holve removed the petition and then conferred with Erik Alde-borgh, respondent's president, with the result that a notice was prepared andposted on the bulletin board which in substance asked the authors of the"undated and unsigned petition," which had been posted on the bulletin board,to report to the office at 2 o'clock in the afternoon of December 29.At 2 o'clock, eight employes 4 reported aS the office.According to Eisert,Aldeborgh opened the meeting and, with the petition which had been removedfrom the bulletin board before him, asked those present whom they represented,how they came to be chosen as a committee, and whether it was a spontaneousmovement, or whether there was any outside influence connected with it.Cherwinski replied in substance that the eight men there assembled consideredthemselves the shop committee referred to in the petition under discussion.Aldeborgh then suggested that they sign the petition and, after a short consul-tation, either Eisert or Cherwinski stated that the committee would sign thepetitionEach of the eight committeemen then signed it. According to thetestimony of Board witnesses," Aldeborgh stated in substance that the committeewas not proceeding in the proper way, that there was "a right and wrong way"of doing things, and suggested that the proper procedure would be for eachdepartment in the plant to select a representative.Respondent's witnesses, Aldeborgh and Holve, testified that no suggestion wasmade to the effect that the petition which was then being circulated throughoutthe.plant be abandoned and a shop committee be selected by departments, andthat Aldeborgh stated to the committee that he felt that, before the contents ofthe petition were discussed, lie wanted proof that the committee represented alldepartments.Holve further testified that Aldeborgh adjourned the meeting until10 o'clock am.,December 30, "in which time the committee were during thesupper hour and after working hours, to produce the paper where the signatureswere."Holve further testified that the committee had stated during the meetingthat they already had a number of signatures on the petition "but they definitelyrefused to substantiate that statement by bringing in the paper with the signa-tures on it."Holve admitted that Cherwinski might have asked that the respon-dent-agree to the request contained in the petition, to-which Aldeborgh answeredin substance: "Prove first that you represent the entire plant. If you provethat tomorrow morning at 10 o'clock, then we will discuss other subject after-wards "The firste meeting "ended rather friendly," Aldeborgh and Holve believing thatthe committee would follow their suggestion, abandon further attempts to obtainsignatures to the petition and proceed to select one representative from eachdepartment to form a shop committee.The committee members, however, didnot adopt the suggestion and proceeded to get further signatures to the petition.Holve subsequently learned that the committee was proceeding to obtainsignatures to the petition and on the night of December 29 ° he sent for Aldeborghto come to the plant office, and reported the facts regarding the circulation ofthe petition to him.Aldeborgh then directed that the committee of eight report4In addition to Eisert and Cherwinski, the following tool room employees, John War-wzonek, Domenic Cavaliere, George Emery, William Wenner, Stephen Persely and NormanScofield, appearedEisert,Wenner, and Emery testified on behalf of the BoardWhile there is no'dispute between, the parties that a second meeting was held, there is adispute as to the exact time of such meetingBoard witnesses fixed the time as December30, respondent's witnesses fixed it as the night of December 29.For reasons set forthbclow, the undersigned is of the opinion and finds that the second meeting did, in fact, occuron the night of December 29. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDimmediately in his office.All of the committee members except Cherwinski 7reported shortly after 8 p. in.When they arrived Aldeborgh opened themeetingin an "excited" manner, "pounded the table," and was "incensed". In substance,Aldeborgh stated to the committee that he did not care to be forced into anyagreement with it concerning overtime but that he had thought that after thefirstmeeting the committee "would stop getting signatures to the petition."Aldeborgh then questioned the patriotism of the members, and contrasted thework of the employees with that of men on the battlefieldAccording to Holve,Aldeborgh spoke "about the soldiers in the field, and things of that nature.He gave that very forcefully, in my opinion, to the men in the room.) On cross-examination Holve stated, "He (Aldehorgh) made quite extended remarks, tothe best of my recollection, about the fact that there was a lot of men in uniformout fighting for the country, and that all that was asked of ITS at this particularpointwas to sacrifice our New Year's Day." At this point in the meetingEisert arose and stated, "that [he] considered [himself] just as good a citizenas anybody in the room."Following the criticism of the committee by Aldeborgh, and Elsert's remarkabove set forth, John Warwzonek, a member of the committee, asked to beexcused from the meeting, and stated that he wanted to resign from the com-mittee.Aldeborgh then requested Warwzonek to remain and after Holve saidtoWarwzonek, "don't get excited You might.as well hear the rest of it . . ."Warwzonek resumed his seat and remained for the balance of the meeting.During the meeting Holve requested Eisert to produce the petition and sig-natures.Eisert stated that he did not wish to show the signatures because, hedid not have them all in and furthermore "he had lived in Poughkeepsie toolong to hand over a list of signatures in a case like this, and I knew what wouldhappen to them."According to Holve, Aldeborgh told the committee that it had come to hisattention that the committee members were going about the plant making"false statements" in order to obtain signatures to the petition"The falsestatements" were that Aldeborgh and Holve "would agree . . . to anything"if a majority of the employees signed the petition.Aldeborgh testified as tothe reason he was "incensed," as follows :Well, I felt this way :That they had not gone about the matter as we had discussed the samemorning, or same afternoon, rather, at two o'clock, and that their approachto the whole thing was entirely out of order.'On direct examination Aldeborgh was asked if he had made any statementscomparing the committee members with the men in the armed forces.Hetestified :I don't recall. I do recall, however,that I did say that if the policy andcondition under which they are working didn't(sic)suit them, that theyhad the privilege to resign, and that [we] furthermoi a did not want tohave any dissatisfied employees in our plant.[Italics added.]The respondent contends, in effect, that the second meeting was called becausethe committee members were making "false statements" to the effect that if aT Cherwinski lived some 30 miles from the' plant and, unlike the others,quit work at 8p in instead of at the usual quitting time of 9 p. in.8Aldeborgh thus admits that a discussion as to procedure was had.His contention thatall that the committee was required to do was to present the signed petitions already onhand is not credibleNo adjournment of the first meeting would have been necessary topermit the submission of such petitions.It is clear,and the undersigned finds, that Alde-borgh sought to induce the committee to abandon the aims sought by their petition and toset up a committee along lines he suggestedHe became enraged When he learned thatthe committee was proceeding with the original form of petition. STANDARD GAGE COMPANY169majority of employees signed the petition respondent's officialswould "agreeto anything."It is clear,however, and it is found, that the calling of thesecond meeting was occasioned by the fact that the committeemembersrefusedto follow Aldeborgh's and Holve's suggestion, made in the first meeting, thatthey abandon circulation of the petition and select a shop committee bydepartments.A third, meeting was held on December 30.9 The parties are in accord to asubstantial degree as to what occurred at thismeeting.Board witnesses Wehner and Emery testified in substance, and without contra-diction, that Foreman Olah of the tool room sent them and four others of thecommittee to Aldeborgh on this occasion.Holve testified that on the morningof December 30, Olah informed him that some of the boys who had attended themeeting on the previous night "felt a little bit reluctant about remaining onthe committee," and when Holve asked Olah what he meant by such a statement,Olah replied that the men "got cold feet" Olah1" then, according to Holve,asked the latter if there was some way of removing the names of the committeefrom the petition which they had signed and was advised that the latter wouldinvestigate the matter and take it up with Olah later.Holve further testified that he took the matter up with Aldeborgh, advisinghim of Olah's indication that the men wanted to take theirnames offthe petition.In this connection, Holve testified as follows :Q. None of these men had come to you, but some of them had asked Olahwhether or not they could withdraw their names from the petition. Is thatcorrect?A. If they could get theirnames offthat piece of paper.Q. Yes.A.Mr. Aldeborgh and I discussed it, and we definitely, recalled the inci-dent on the previous evening, when John Warwzonek withdrew from thecommittee right during the course of the meeting.Inasmuch as most of these fellows on the committee, with the exception ofCherwinski and Eisert,were young fellows, we felt that maybe we could.[Italics added.]Aldeborgh and Holve then prepared a typewritten form as set out in thefootnote ; u and Holve, according to his testimony, telephoned Olah to send "the0 There is no dispute as to the number of meetings held, but there is a dispute as to thetime the second and third meetings, and the separate meeting attended by Cherwinski andEisert,were heldBoard witnesses Wehner, Emery and, Eisert fixed the dates of themeetings as December 29, 30 and January 2. Respondent witnesses fix the dates asDecember 29 at 2 p. in, for the first meeting ; December 29, at 8 p in, for the secondmeeting ; December 30, at 10 a. in for the meeting of the six "young fellows" andDecember 30, at 2 p. in. for the meeting with Clierwinski and EisertThe record does notdisclose that Cherwinski attended the second meeting and that, unlike other tool roomemployees, he did not work after 8 p in. The withdrawal "affidavits," referred to below,are dated December 30, and as documentary evidence are entitled to great weight.Uponthe basis of the foregoing and the entire record, the undersigned accepts the version of therespondent's witnesses and finds that the meetings were held as follows . (1) 2 o'clock p. inp in. December 30.10Olah, although shown to have been available was not called as a witnessI I I , -------------------- do hereby withdraw my name in whole from an undated letterdirected to the Management of Standard Gage Company,Inc.,Poughkeepsie,N Y , andsigned inthe office of the President December 29, 1941.Imake this withdrawal of my own free willSigned ------------------------------Dated ---------------- 1941.Sworn to before me this------------ dayof ---------------- 1941.--------------------------------Notary Public 170DECISIONS OF NATIONALLABOR RELATIONS BOARDboys who wanted to withdraw"to his office.Shortly thereafterallmembersof the committee except Cherwinski and Eisert arrived at the office.In this connection, Holve testified :When they came, the six of them-that is, all but Rudy Eisert and CharlieCherwinski, as appears on that paper-when they came to my office, I askedthem; "-I understand that you want to withdraw yournanmes'froth,the peti=tion.You can readily understand it is impossible to erase names that havealready been written, but if you still have a desire to withdraw from thepetition itself, we believe it can be accomplished by your signing an affidavit."The six committee members entered Aldeborgh's office and Holve advised Alde-borgh, "'These are the boys who apparently want to withdraw from the com-mittee'-not from the committee, but to withdraw their name from the petition."Holve further testified :I recommended to Mr. Aldeborgh that he should let them do so... .Aldeborgh, then read the copy of the affidavit of withdrawal to the six men who,according to Holve, thereupon stated that they wanted to sign it.Mrs Poolin,-Aldeborgh's confidential secretary, a notary public, was called to witness thesignatures.The six men signed-the affidavit, after which Aldeborgh dismissedthem "and told them to go ,back to work and to forget about the whole incident."The men shook hands.with,Aldeborgh'and' Holvi?-'and--returned, to,work.It is the contention of the respondent that, when the first meeting betweenthe management and fEe committee was held on the afternoon of December 29,the meeting was adjourned until 10 o'clock, December 30, for the solepurposeof permitting the committee to submitsignedcopies of the petition to therespondent for the purpose of proving that the committeerepresented a majorityof the entire plant.In connection with the proposed "10 o'clockmeeting,"Holve stated that noone showed up at thattime.He furthertestified :As often was the custom, Mr. Aldeborgh and I had lunchthat day and'discussed what our next move should be, being that no one showed up atthe 10 o'clockmeeting.We of course realized that six of the men had resignedfromthe com-mittee,' and there were only two left. . . -_`.Q.When you say, "resigned from the committee," do you mean withdrewtheir names?A.Withdrew their names, which we in effect tookas resigningfrom thecommittee.On cross-examination, Holve testified :Q. Now, did you call Bill Olah after 10 o'clock a. m., when they hadnot shown up?A. No.Q.Why not?A. Six'members, which would-be'75 'percent of the'so-called 'committee,had, prior to 10 o'clock resigned from having anything to do with thewhole matter, just as has been described.Q. Then you had every reason to believe that they would not show up, inview of the fact that six of them had resigned? Is not that right?A. It is possible.Q.Who did you expect to show up when six had resigned before? STANDARD GAGE COMPANY171A. The balance of the committee.Q That was two men?A. Right.Q. Cherwinski and Eisert? Correct?A. Correct.Q. And they did not show up?A. No, they did not.Approximately at 2 o'clock in the afternoon of December 30, Holve called Olahand told him to send Eisert and Cherwinski to Aldeborgh's office, which he did.According to Holve, Aldeborgh opened the conversation with Eisert and Cher-winski and reminded them of the fact that the first meeting between man-agement and the committee held on December 29 had been adjourned until10 o'clock, December 30, and that, while Holve and Aldeborgh had been in thelatter's office at that time, "no one showed up at the meeting." Eisert replied,according to Holve, "Well, I was at last night's meeting and thought that the10 o'clock meeting was all out (sic.)"Aldeborgh then reminded Eisert that"nothing was mentioned at the previous night's meeting of any cancellation ofthe 10 o'clock date ; and that the purpose of the Monday night meeting was toascertain the methods by which they were obtaining signatures on the petition "According to Holve, either Eisert or Cherwinski then inquired, "there wouldn'tbe any chance for us to sign such a paper,?" thus making it appear that Eisertand Cherwinski sought to sign the affidavit of withdrawal on their own mo-tion.Aldeborgh, however, testified, "To my best recollection, we asked them,or I asked them about withdrawing their names, the same as happened withthe rest, and I told them about the men who had withdrawn their names, andif they were also willing to withdraw their names, which they said they would"During this same meeting, according to Holve's testimony, Cherwinski suggestedthat some sort of a' committee should be set up to handle grievances, to whichAldeborgh replied,"We have always gotten along the way we have been for years,and I cannot see any particular reason at this time to change the policy of thecompanyHowever, whatever you boys want to do, you let me know when youare ready and actually represent the will of the shop."[Italics added.]Eisertand Cherwinski signed the affidavit of withdrawal as requested and returnedto workAccording to Aldeborgh, -the -respondent's Board of Directors, on December 26,1941, voted to pay the employees a bonus on the following basis : those employed6 months or more were to receive 40 hours pay ; those employed 3 to 6 months,30 hours pay ; and those employed 3 months or less, 20 hours pay. Aldeborghat no time advised the committee that a bonus was to be paid, as he "felt thatthat was a matter which did not concern those 8 men but the employees as awhole."The committee had no knowledge of the forthcoming bonus until itwas announced on the bulletin board on New Year's Eve.On February 16, 1942, a general increase of 10 cents per hour was granted toall of the respondent's employees.,The respondent contended in substanice, both at the hearing and .in its brief,that since there was nounionactivity in the plant during December 1941, therespondent is not,, as a result of the acts above set forth, chargeable with a vio-lation of the Act.Such contention is without merit, inasmuch as the Act guar-antees to employees the right "to engage in concerted activities," for the pur-pose of collective bargaining or other mutual aid or protection, and is not lim-ited to the right to engage in union activity. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusions; Interferencewith concerted activitiesThe respondent, pursuant to a request of the,War Department,, determined tooperate its plant on New Year's Day, January 1, 1942, and posted a notice to thiseffect.It also agreed to cooperate with the Red Cross in putting on a drive forfunds.Olah, foreman of the tool room, advised some of the tool employees thatthey would be expected to work New Year's Day and, to contribute that day'spay to the Red Cross. Insofar as it appears from the record, the employeeswere not consulted concerning the proposed donation of a day's pay to the RedCross.The posted notice, advising that the plant would operate New Year'sDay, contained no mention of additional pay for such day's work.The employeeswere without any labor organization or other representative which might acton their behalf at the time.Eisert and Cherwinski prepared the petition above set forth and undertookits circulation among the employees.One copy of such petition was placed onthe bulletin board at the plant and other copies were distributed to employeesthroughout the plant, who in turn undertook to have others sign them. Asabove found, the respondent asked the authors of the petition to report to therespondent's office.There, the respondent's officials objected to the committee'splan of procedure (in having the petition signed), and proposed that a shopcommittee be selected in a different manner.The committee declined to followthe respondent's suggestion and continued securing signatures to the petition.The respondent through its officials, on learning that the committee had declinedto follow its suggestion, ordered Foreman Olah to send the committee to Alde-borgh's office.When seven of the eight members of the committee, then work-mg, reported to the office, Aldeborgh pounded the table, in a loud voice ques-tioned the patriotism of the committee members and told them "- - - thatif the policy and condition under which they were working did not suit them,they had the privilege to resign - -," thus serving notice on the committee,that if it did not see fit to follow the respondent's suggestion, that they couldterminate their employment.Eisert spiritedly defended his patriotism, but Warwzonek announced his resig-nation from the committee.On December 30, 1941, Aldeborgh sent for the sixyoung men on the committee and had them sign an "affidavit" withdrawing fromthe petition.On the afternoon of the same day Aldeborgh sent for Eisert andCherwinski, neither of whom had expressed a desire to withdraw from thepetition or the committee, and advised them that 75 percent of the committeehad withdrawn and requested that they too withdrawEisert and Cherwinskisigned the "affidavits," and when the latter inquired, "why wouldn't it be agood idea to have some sort of a shop committee?" Adelborgh replied :We have always gotten along the way we have been for years, and Icannot see any particular reason at this time to change the policy of theCompany.Following the signing of the "affidavits" by Eisert and Cherwinski the com-mittee ceased to function.Thus, the respondent by its indirect threats of dis-missal succeeded in disestablishing the committee and discouraging concertedactivities by its employees.The undersigned finds that the respondent by its acts above described, hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.I STANDARD GAGE COMPANY2.The "off-the-record" 'conferenceHolve and Jisert173Elsert testified that about the middle of February 12 1942, he was advisedby his foreman, Bill Olah, that Holve wished to see him in the latter's officeand that pursuant to such instructions he went to Holve's office. In this con-nection, Eisert testified :Q. Tell us what Mr. Holve said and what you said.A.Well,Mr. Holve asked me to sit down, and I sat down at the desk,and he told me this was an off-the-record talk, and Mr. Aldeborgh did notknow about it, either, and he went on to say that he had heard rumors thatthere was a lot of unrest in the shop, and that a union was coming in.So I asked him why he called me about that matter, and he said to methat he felt that the boys would come to me, naturally, to talk it over, andto get my advice.He asked me if I knew that if the union came in, we would probably re-ceive less pay than we were getting because the union would probably wantto cut hours and change piece work prices, and so forth.[Italics added.]Q.Did he say anything further?A. I believe I asked him which union he referred, to, and I believe hementioned the A. F. of L.Q.What did you say?A. So I told him that I belonged to that organization about 20 yearsago,. and he said, "Yes, I know," and I then asked him whether he investigatedthat far back.Q.Did he answer you?A.He did not answer me.Q. Then what if anything did you say?A. I told him that as far as the A. F. of L. was concerned, I would nothave anything to do with it, and I would not try to promote it, but in re-gard to the CIO, I wouldn't promise anything.Holve testified, in substance, that at that time he was considering, "in hisown mind," the appointment of a new night foreman.He further testified :However, first, before I would do that and recommend to do it, I wantedto have what I would term a little bit of a conversation, particularly with theman, which is logical, when you are planning to consider a man for anykind of a position.I therefore at that time, in April or May, called Bill Olah and asked himto send Rudy Eisert up in my office.In talking with him I told him that this was confidential more or lessbetween him and myself, and that we both could feel free, and I hoped thathe would feel that way, to say just what we might have on our minds." It was undisputedthat Holvehad an "off-the-record"or "confidential" conference withEisert.Risert both on cross-examination and rebuttal fixed the date inFebruary 1942,whereas Holvefixed the date of such conference the latter part of April or the first part ofMay 1942. Sincethe recordshows conclusivelythat Holveand Eisert discussed the elec-tion held by the NationalLabor Relations Board in the Matter ofthe FederalBearingsCompany,Inc., et al., reportedin 40 N L.R. B. 1230 (of which decision the undersignedtakes judicialnotice),and since such decision disclosesthat the electionwas not held untilApril 14, 1942, itis clear,and the undersignedfinds that the aboveconference occurred inApril or May 1942. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolve testified that he did not advise Eisert that the latter was being consideredfor a promotion to the position of night foreman,but stated that he and Eisertdiscussed the fact that Olah, who had less seniority than Eisert,had beenmade a foreman in the fall of 1941,because Eisert had been for over a,yearconfined to a particular type of work and was thus not considered at the timeof Olah's promotion.Holve further testified :***Then he (Eisert)made some remarks,-"Well, I couldn't expect anything more," and I said,"Why not?"He said, "Well,after what happened around Christmas."I told him, "Are you still worrying about that?That has no effect onanyone.***"Holve also testified that the conversation drifted and "we finally got to dis-cussing the election that they had had up at Schatz-Federal Bearings Companyshortly before,"and that during this conversation Eisert volunteered the factthat he once belonged to a union and stated,"I am not very much in favor ofthe CIO, that won up at Federal Bearings* ' * *I would never give you anyassurance that-I wouldn't be interested in the A. F. of L."Holve admitted, oncross-examination,that he knew that his testimony in this respect was directlyopposite to the testimony of Eisert.As has already been found,the record dis-closes that Eisert and Cherwinski were recognized as leaders in the concertedactivities engaged in by the respondent's employees,and it is particularly signifi-cant that when the respondent sought to discourage the efforts of the employees toorganize a shop committee in December 1941,'Aldeburgh and Holve had the six`'youngmen" "of the committee report and sign withdrawal affidavits,beforesending for Eisert and Cherwinski and advising them that three-fourths of thecommittee had quit and requesting them to do likewise.It is clear from the testimony that Holve and Eisert did discuss unions onthe occasion of the"off-the-record"conference.Both testified with referenceto a "promise"or an "assurance"made by, or requested from, Eisert in connectionwith his probable future activity in behalf of the A. F. of L. or the C. I. O. Inview of this,and the further fact that Holve, without anybody's knowledge sentfor Eisert to come to his office during working hours for this "confidential,""off-the-record"conference,the conclusion seems'warranted that Holve's purposein doing so was to forestall any union activity by Eisert,and it is so found.The undersigned does,not credit Holve's statement to the effect that he wasconsidering the appointment and promotion of Eisert to a position of nightforeman."Holve did recognize Eisert's influence and leadership among theemployees and sought to enlist his activities against, and to discourage use ofhis influence and activities on-behalf of the threatened union organizationalactivities,and the undersigned so finds.By the acts, statements,and conductofHolve, as above set forth, -the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.3.The.Union's organizational activitiesAfter the respondent, succeeded in having the committee members resign andwithdraw their names from the petition,the committee engaged in no furtheractivities."Sometime prior to August 28, 1942; Eisert and Cherwinski determined toprocure some"outside help."They got in touch with the Union at its Newas It is significant that John Warwzonek who was the first to withdraw from the petitionand committee referred to hereinbefore was promoted to a position of night foreman inOctober or November 1942 and served as such until April or May 1943. STANDARD GAGE COMPANY175York City office and asked that a representative be sent to them. A repre-sentative came to Poughkeepsie and conferred with Eisert and Cherwinski atthe former's home. About August 28 or 29 Louis Sarti,a field organizer forthe Union,was assigned to the respondent's plant and upon his arrival con-sultedwith Eisert.A number of meetings were held at Eisert'shome andduring the second week of September, a meeting of the eight former committee-men was held at Eisert's home.During this meeting Sarti procured the namesand addresses of some of the employees and later visited them in their homes.Those who attended this meeting were given union literature and applicationsformembership-Eisert solicited,among others,ElizabethKodess, the firstwoman to,be employed in the marking,department.Her concerted unionactivities,and her discriminatory discharge are discussed below.On November 6, at about 6: 30 a. in. Sarti stationed himself on the sidewalkabout 5 yards away from the office entrance and outside the respondent's planton Parker AvenueHe distributed union leaflets to employees going into andcoming out of work.While so engaged, Sarti was accosted by a uniformedguard who advised him that he "could not give out leaflets." Sarti explainedto the guard that he had a right to distribute the leaflets,but the guard refusedto accept Sarti's explanationA man identified as the"night superintendent"approached Sarti and told him that he could not "give out leaflets" and orderedhim away from the plant." Sarti left, returning on the afternoon of the sameday, at about 3: 30 with a supply of union circulars which he attempted todistribute at the Garden Street entrance.After handing out several circularshe was stopped by Guard Bill Purdy,who told him that he could not pass outthe circulars.Sarti advised Purdy to consult with"his bosses"before he saidthat,"because we had the right to give out leaflets."Purdy then invited Sartiinto the plant to speak to McCambridge, the chief of the guards.Sarti refused,and told Purdy that if the chief [McCambridge] would come out he "wouldspeak to him"Purdy then asked Sarti to "come to the fence,anyway."Sartidid so, and was shortly joined by McCambridge,who said,"You get the hellout of here, you son of a bitch."Sarti replied,"You don't have to be so toughabout it.I came here because the guard [Purdy]asked me to talk to you." aSarti toldMcCambridge that he had a right to distribute the leaflets andreturned to his former place on the sidewalk and continued to distribute them.After Sarti had passed out some 10 to 15 circulars, Sgt. Frank J. McManus ofthe local police arrived in a police car.McManus testified in substance that as:a result of a radio call,he was advised by his superior,Lt.Harvey Boyd, that therespondent"wanted an officer on the Garden Street side of the plant,"as "therewas supposed to be a man distributing circulars."When McManus arrived hefoundMcCambridge, Purdy, another guard, and Sarti.McManus testified:When I arrived there, as I said before,Sarti was on the sidewalk with somecirculars.I asked him what the trouble was, and he said he was handing outthese circulars***He [Sarti] said he was handing these out,and I said, or thediscussion arose between him and McCambridge that he was there on the14 Sarti's testimony in this connection was not contradicted.He did not know the nightsuperintendent's name but attempted to describe himCounsel for the respondent stated .11..that sue do not recognize that there has been any description of the night superintend-ent in the record."Neither the night superintendent nor the uniformed guard who were onduty on this occasion and could have been easily identified by the respondent were called aswitnessesThe undersigned is convinced and finds that the events as testified to by Sartioccurred substantially as set forth above"Neither McCambridge nor Purdy, although shown to have been available was called asa witness. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany's property. I did not see him on company property, and I toleMcCambridge that he had a right to hand out the circulars on the sidewalk.*******Q.What was the next thing said or done?A. The discussion arose that it was a restricted area.Q.Who brought that up?A.McCambridge.Q. Yes.A And according' to Army regulations, it was a restricted area, and hedidn't want him on the property, and he asked if I would take him down tohave him checked for his true credentials and so forth.Q.What if, anything did you say or do then?A I told Mr. Sarti I could not stop him from, distributing the'circulars,and the best thing to do would be to come down to the station and straightenout the matter, and he agreed to that.-Q Did McCambridge insist on your taking him in?A. Yes, he said he wanted him brought down to the station and checked,because they were under military, regulations.McManus further testified :McCambridge contended that it was all restricted area, including thesidewalk * * *Sarti, pursuant to McManus' request accompanied the latter to the police sta-tion, where he was interviewed in turn by Lt.-Boyd and the Chief of Police, eachof whom advised him that he had no right to distribute circulars. The Chief,of-Police,stated,-according to,Sarti, "This is.a restricted area***You getout or I will run you in." 1°Sarti left the police station and attempted to see the Mayor.Finding the latterout, Sarti got in touch with City Corporation Counsel O'Donnell, and informed himof the events above set forth, including his arrest.. O'Donnell telephoned the Chiefof Police and advised him that there was no city regulation that would preventSarti from passing out literature.The Chief of Police replied that there wasa military regulation "which prevented it at Standard Gage." 14Sarti thereafter wrote the Washington, D. C., office of the Union, "asking themto check with the Army as to whether any new regulations had been passed,and, if not, to protest that incident at Standard Gage."Toward the end of November 1942, two army officers called on Sarti. In- thisconnection he testified :Q. Didthey introduce themselves?A. Yes.16 The respondent contends in effect, that since Sarti was not "booked"or incarceratedon this, and on a subsequent occasion discussed below, he was not in fact"arrested" andthat in the instant occasion he was taken to the police station to be "identified."Suchcontentions are wholly without merit.In the first place, as found below, the streets andsidewalks about the respondent's plant were not in a restricted area, except insofar as acity ordinance restricted the parking of automobiles on certain portions thereof.Sarti, inpassing out circulars,was engaged in legitimate union business in a place where he had aright to be.The respondent knew, and had advised the police department,that Sarti waspassing out circulars.By insisting that McManus take Sarti to the police station to be"checked" or"identified", under the circumstances then existing,the respondent causedSarti to be illegally detained or arrested,and the fact that he was not "booked"or lockedup is immaterial.11 This finding is based on the credible testimony of Sarti and is corroborated by succeed-ing events.Neither O'Donnell nor the Chief of Police,although not shown to have beenunavailable,were called as witnesses. STANDARD GAGECOMPANY177Q.What did. they say?A. They told me that the Army, or they understood that I had protestedit to the War Department, that the Army had stopped me from giving outleaflets, and that the Army had no such policy, and it was not ever the policyof the Army to interfere with distribution of union literature.I explained to them that I had not protested that the Army had stopped me,but I protested the fact that the company guard said the company wouldnot leave (sic) them be distributed because of the Army regulations, becauseArmy regulations forbade it.Q. Did you say anything further to them?A. Yes, I asked them to take it up with the company and inform them thatwe had a right to give out leaflets there, without being disturbed.Q.What did they say?A. They said they would.The fact that Sarti's complaint reached the War Department is corroboratedby Holve's testimony that on November 25, 1942, Major Cornelius Vanderbilt, Jr.,of the United States Army called on him.Holve testified :***Major Vanderbilt, in a few minutes, came up from the receptionroom and I met him. He at that time carried the rank of Major in theWar Department.Major Vanderbilt said immediately what the purposeof his visit was.He stated that he had received a complaint, or the WarDepartment had received a complaint from the CIO, that the StandardGage Company had unduly arrested one of their field organizers, and hehad been assigned by his department in Washington to personally comeup and investigate the case.According to Holve, Vanderbilt, after talking to him and to the respondent'sassistant general foreman and hearing their version of Sarti's activities andarrest statedYou were in your rights, and if it happens again, you can do it. I am tellingyou this bothas an individualand in my capacity of a Major in the UnitedStates Army, investigating this complaint.It is significant that Vanderbilt talked only to Holve and the assistant generalforeman, neither of whom were present at the time of such arrest. It does notappear that Vanderbilt was advised or knew that the circulars passed out bySarti were in fact passed out on the sidewalk outside of the respondent's fencedpremises.In any event Vanderbilt's opinion is not controlling herein andcannot justify the illegal arrest of Sarti andit is so found.The respondent contends in substance and effect that Holve had "joint super-vision with the War Department over the plant protection activities," and thushad supervisionand direction of the guards employed to protect the plantproperty.It further contends, moreover, that the plant propertyincluded the"restricted" area composed of Garden Street, Brookside Avenue, and ParkerAvenue, together with the sidewalks along such thoroughfares, all of whichabutted the plant property.The only credible evidence of any restriction ap-plicable to this locality was contained in a certified copy of "AN ORDINANCEAMENDING CHAPTER 34 OF THE CODE OF ORDINANCES OF THE CITYOF POUGHKEEPSIE," which ordinance amended Section 4 of Chapter 34 byadding sub-divisions numbered 74, 75, and 76.These ordinances prohibitedparking on Parker Avenue,BrooksideAvenue, and that portion of GardenStreet therein designated.567900-44-vol. 54-13 ,178DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDHolve testified at considerable length to the effect that he had been advisedand authorized by the FBI and the War Department to instruct the plant pro-tection guards not only in connection with the plant premises proper, but alsoas to the streets and sidewalks adjacent to the plant property.During the hearing the respondent offered and had received in evidence a let-Army, New York City, the body of which letter is as follows:Attention:Mr. N. HolveFor purposes of adequate plant security, it is the recommendation of thisoffice that the driveway from Garden Street to the entrance gates of yourplant located at 151 Garden Street, Poughkeepsie, N. Y., should be restrictedas to traffic, both vehicular and pedestrian. Such restriction has been therecommendation of the War Department on the occasion of numerous pastinspections by representatives of both the New York Ordinance District andthis office.It is understood that such restriction of certain streets in thevicinity of your plants has been established by local ordinance and this officeconcurs in this action.For the Commanding General :(Signed)F.W. RussnriCaptain, C. M. P.Asst. Plant Security Officer.The foregoing letter, as appears from the face thereof, is merely a recommen-dation, and the concluding sentence is obviously in error insofar as it suggeststhat the local ordinance is applicable to pedestrian traffic.Holve testified that a notice over the name of H. A. Drum, Lieutenant General,U. S. Army, posted on the respondent's premises bearing the heading "Warning.Keep Out Prohibited Zone," coupled with the other rulings and ordinances in hisopinion, constituted the guards authority to prohibit the distribution of unionliterature by a unionorganizeron a street in "a restricted area."On the basis of the foregoing, and upon the entire record, it is clear, and theundersigned finds, that the streets and avenues abutting on the respondent's plantproperty are not included in an area restricted as to pedestrian traffic, and thatthe respondentand its agentswere and are without authority to interfere withunion organizersengagedin the lawful distribution of union literature to therespondent's employees upon ways not included in the respondent's property 1D4.SurveillanceThe Union advertised an organizational meeting to be held at 2:30 p. m., No-vember 15, at Moose Hall on Mill Street. Shortly before the meeting EjnarReves, the respondent's general foreman, drove past the meeting place in an auto-mobile.Reves greeted Eisert and other employees there assembled.Before themeeting got under way, Reves made several further trips past the meeting place.After the close of the meeting, and while Eisert and "two or three other men,employees of the Standard Gage Company" were on the street in front of Moose78 This letter datedJuly26, 1943, was solicited and procuredby therespondent duringthe periodthat the hearingwas in progress,and for the obvious purpose ofbuttressing itsposition on this issue.10 SeeMatter ofAdolph Spalek andWilliam J. Zrenchik,Co-partners,doing business asSpalek Engineering Company and Society of Designing Engineers,Local 201,Federation ofArchitects, Engineers,Chemists and Technicians,CIO,45 N.L. R. B. 1272. STANDARDGAGE COMPANY179Hall, Reves again drove by, and again greeted the group.According to Reves'"-there was quite a point made of these fellows returning my greetings." 20Reves testified that later that afternoon or early evening he again drovepast the meeting place on the way to the movies with his wife. Upon hisreturn from the movies, after driving his wife home, between 9:30 and 11o'clock he went to Holve's house and reported to Holve that he had drivenpast Moose Hall, the Union meeting place. In this connection, Reves testified:The reason for my visit to Mr. Holve's house that evening was the factthat I had seen these boys down on the street down there, and 'I thoughtIwould go up and tell Mr. Holve, and the substance of the conversationmay be that I may be on the spot, having seen these boys down there.Reves further testified that he was aware of the Union's organizing activitiesat the time of the Mill Street incident, and of the fact that his action might bemisinterpreted.The complaint alleges, in part, that the respondent "has kept under observa-tion the meeting places, meetings and activities of the Union . . . for the purposeof discouraging membership or assistance to the Union."The Board contends,.in effect, that by Reves' action and conduct above set forth, the respondent has-been guilty of improper surveillance of the Union's activities.Reves, however,testified, in substance, that his mission on Mill Street on the first occasion was,to locate a blacksmith for the purpose of haviflg his lame horse relieved of itsshoe.Egelston testified that, while he and Reves were horseback riding onthat Sunday morning in November, the latter's horse became lame.He andReves then made an appointment to meet in the afternoon at a hotel on MillStreet to attempt to locate a blacksmith shop which, they were advised, was locatedin the 300 block on Mill Street.According to Egelston, he and Reves made onetrip down Mill Street, returned to the hotel, and then separated.Reves ad-mitted that he passed Moose Hall at least twice before he and Egelston madetheir trip and again passed the hall when en route with his wife to attend themovies.As set forth below, both Reves and Holve kept Eisert under close observationfrom on or about October 15. As has been found above, Eisert's leadershipamong the respondent's employees was known and recognized by the respondent.From the foregoing, and upon the entire record in the case, the undersigned isconvinced and finds that, while Reves may have been on Mill Street on November15, 1942, for his purported reason, namely, to locate a blacksmith, he neverthe-less utilized the occasion to make some three to five unnecessary trips past theball in order to keep the union meeting under surveillance, and thereafteradmittedly reported his observations to Holve.Sarti testified, without contradiction, and the undersigned finds, that follow-ing the discharge of Kodess, and on December 24, 1942, he and Kodess went tothe Brookside entrance of the respondent's plant.They started to give outunion circulars, which contained in part a mimeographed report of the Kodessdischarge and the Union's efforts to have her reinstated.Guard Purdy stoppedthem from handing out circulars. Sarti told Purdy that the matter had beentaken up with the City and the War Department, and that they had said thatitwas all right to do so. Purdy insisted that the area was "restricted" andthat distribution of circulars was prohibited there.10 These findings are based on the testimony of Eisert, Sarti, and Reves, each of whosetestimony was substantially the same in connection with the above incident.Reves and'C. G. Egelston, a friend and business acquaintance testified to a trip made past Moose Hallon the same day in the latter's car.Neither Eisert nor Sarti mentioned having seemEgelstonwith Reves. 180DECISIONSOF NATIONALLABOR RELATIONS BOARDPurdycalled a policeofficer who was nearby and caused the latter to takeSarti to the Police Station TM Sarti was again taken before Lt. Boyd. Boyd,after talking to the Chief of Police on the telephone, stated to Sarti that itwas "straightened out."Sarti was1 released and returned to the plant.The undersigned finds that the respondent, through the acts of itsofficersand agents in causing the illegal arrest of Sarti on November 6, and again onDecember 24, 1942, and by the acts of its general foreman, Reves, in keepingthe union meeting of November 15, 1943, under surveillance, interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section7 of the Act.B. The discriminatory discharge of Elizabeth Kodess 22Kodess madewritten application for employment with the respondent onSeptember 22, 1942, at which time she was interviewed by ReginaldSturgis,the personnelmanager.In her application she listed the names of four previousemployers together with the names of three persons as references.Sturgisadvised her of the rates of pay ; the fact that she would have to serve aprobationary period of 3 months ; and asked her if she was "willing to stickwith" the respondent after she had received her training, "and not just do itas a patriotic gesture for the moment."Kodess replied in the affirmativeKodess was assigned to work in the marking department, also known asdepartment 5, under the supervision of Foreman Erik Lindmark and startedher employment on September 25, 1942.Her job consisted of markinggauges.At first, she did such marking by means of a stamp and hammer, and sub-sequently by an etching process involving the use of acids.Early in October 1942, Kodess became a member of the "Labor Non-PartisanCommittee to Elect Judge Hoyt to Congress."Hoyt was then an opponentof Congressman Hamilton Fish in an election contest for a seat in the UnitedStates Congress.On the night of October 7, the Hoyt group held ameetingand on October 8, the Poughkeepsie-New Yorker, a local paper published an.'account of such meeting.At a further meeting held on the night of October14, 1942, Kodess waselected Secretary-treasurer of the Pro-Hoyt group andwas also named as one of a five-member publicity committee set up by suchgroup.An account of the meeting was published in the October 15 issue of thePoughkeepsieEagle-News.u21 It is undisputed that Aldeborgh and Holve drove by at about this time.22Kodess is referred to in the complaint,and frequently in the record, as "Betty"Kodess23Kodess had attended a local night trade school for 120 hours during July andAugust 194224HOST LABOR GROUP CHAIRMAN NAMED.Honorary chairmen were appointed last night at a meeting of the Non-Partisan LaborCommittee to Elect Judge Hoyt for Congress, at the Windsor hotel headquarters, by RudyG Abrahams, chairman.The appointees are Edward M Batey, president of the Central Trades and Labor council ;Otto Nelsson, president of the Building and Construction Trades council ; Harry Schertz,vice president of the Central Trades and Labor Council ; Fred Melito,businessagent forthe Laborers' Local 1,000, AFL ; Arthur Goodman of the Employes of Goldberg andSeltzer; Ray French of the UAW (CIO) ; Frank Nesin, president of the Scliatz-FederalBearing local UAW.Mrs. Betty Koddis (sic) was elected secretary-treasurer of the committee.A publicitycommittee named by Mr. Abrahams included Mrs Koddis, Peter Gragis, A. Goodman,H. Scheitz, A. Kalish, E. M BateyA departure from the old system of canvassing and getting out the vote was suggested.A committee will contact voters' by telephone. It is found that the respondent knew ofKodess' "labor activities" in this connection through Holve, who testified he read thesenewspapers frequently.Holve's instructions to Sturgis to "double-check" on Kodess,soon after this item appeared,lends support to this conclusion. STANDARD GAGE COMPANY181Kodess had met Eisert prior to her employment by the respondent, and, athis solicitation, had joined the Union on October 12, 1942,as isdiscussed in moredetail below, Kodess and Eisert were in the habit of eating lunch together inEisert's car which he parked in a parking area on the respondent's premises.Holve testified in substance, that sometime in the early part of October,Aldeborghsaid,"Holve, you know we are putting on a lot of women. Areyou sure that you are keeping your eye on them?"When Holve asked, "Whatwomen?" Aldeborgh said, "Take a look for yourself around the yard. Betterhave Reves keep an eye on them too."Thereafter, according to Holve, he personally looked around the yard and ob-served that Eisert "had a woman sitting in his car, which was very unusual tome." 2aAlso, according to Holve, although he did not recognize the woman inthe car, he later identified her as Kodess, looked over her personnel record, andnoticed "that there was no .reference from her out of town employment-I noticed that there was nothing about her character references. I ordered[Personnel Manager] Sturgis to double-check on that person, both as to her outof town employment as well as her character references. They were directorders from me to Mr. Sturgis."Kodess testified credibly that on the night of October 16, Martin Fallon, aninstructor of dramatics at Vassar College, whose name she had given as a refer-ence on her application telephoned her and informed her that Sturgis had tele-phoned Fallon that morning and asked a number of questions concerning her.On Saturday morning, October 17, Kodess reported her conversation withFallon to Foreman Lindmark.Kodess testified :I told Mr. Lindmark that Mr. Fallon had called me and told me that Mr.Sturgis called him that morning at Vassar College.Mr. Sturgis asked himhow long he had known me, and lie stated that I had given him as a reference.Mr. Fallon said, "Mr. Sturgis asked me what I knew of your activities."Mr. Fallon replied, "What type of activities?"To which Mr. Sturgis an-swered, "Any unAmerican activities."To which Mr. Sturgis replied, "Labor" and stopped.His next remark was, "We have to be careful whom we are hiring in a de-fense plant." zein this connection Sturgis admitted calling Fallon, and testified :Q. Do you recall whether you asked Mr. Fallon if he knew anything aboutthe outside activities of Mrs. Kodess?A. I do not.Q.Do you recall telling Mr. Fallon that the firm could not be too carefulabout the kind of persons they employed?A. Very possibly.Q. And that they would have to employ loyal workers?A. Very likely.Q.Very likely you said that?A. Very likely I said that.Q. To Mr. Fallon?A.With reference to calling Mr. Fallon.zaHolve testified in substance;that after receiving instructions from Aldeborgh, he"may have been a little specific"In keeping his eyes open with reference to female em-ployees and subsequently noticed Kodess in Elsert's car, "possibly"as many as 20 times.26Lindmark,although shown to have been available,was not called as a Ncitness. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. Do you recall saying that any information Mr. Fallon could give youabout any organization in which Mrs. Kodess was interested would bestrictly confidential?A. I don't recall that.Q. You don't recall that?A. No, sir.Q. Do you recall Mr. Fallon asking what kind of organizations you hadreference to?A. No.Q. Do you recallaskingMr. Fallon whetherMrs. Kodessbelonged to anyworkers' groups?A. No, I do not.From the foregoing it is clear, and the undersigned finds that Sturgis pursuantto Holve's orders to "double-check" on Kodess, called Fallon on October 16 andsought to learn of Kodess' "labor" activities.Kodess and Eisert continued talking lunch in the latter's car over a periodof some 6 weeks and then discontinued the practice after noting that Reves waskeeping them under observation."Kodess testified credibly without contradiction, and the undersigned finds,thatWilliam Crum, foreman of the special gauge assembly department, askedher, on or after October 12, if Eisert had brought her "in the shop to organizethe place" ; if she had signed up with the Union; and why she liked the CIO.Kodess also testified that William Olah, foreman of the tool room talked to herfrequently in her department and would ask, "How was the meeting last night?"or "Did you go to the meeting last night?"; that on one occasion Olah stated : "Say,I bet Rudy Eisert got you into this place to organize it, didn't he?" and that Olahwould usually question Kodess concerning unions on "the day of the eveningthe meeting was to be, or the following day after the meeting."Olah's conversa-tion with Kodess occurred in her department while those with Crum occurredin the- latter's department where Kodess had occasion to take goods to and'from a dumbwaiter." Kodess testified, without contradiction, and the under-signed finds, that Foreman Lindmark frequently complimented her on her work.On December 18, Kodess was advised by Lindmark that Sturgis wanted her togo to his office immediately, "but first [to] punch out."Kodess reported toSturgis' office as directed and was taken immediately to Holve's office.Holvethen said to Kodess, "You know your probationary period is up?"When Kodessacknowledged that she did, Holve advised her, "We find that we nolonger canuse your services."Holve admitted that Kodess' work was satisfactory, buttold her thatshe wasbeing fired "for visiting.""Kodessdenied that she hadvisited andasked Holve, who had told him that. she had done so.Holve statedthat no one had toldhim so,but that he hadseenher visiting.Kodess againasked Holve to tell her the realreasonfor thedischarge.He replied :Thereis no other reason ; visiting.,Furthermore, you have not yet finishedyour probationary period and therefore we have a perfect right todischargeyou for anyreasonthat we maysee fit, or I may see fit.24 That he did keep Kodess and Eisert under observation is admitted in part by Reves.In this connection he testified:"Ihave looked out of various windows throughout theplant and I have seen Mr. Eisert and Mrs. Kodess during the lunch period in Mr. Eisert'scar on a few occasions."Reves further testified that he did not "recall having seen Mrs.Kodess talking to Rudy Elsert"during working hours.28 Although both wereshown-to have been available,neither Crum nor Olah was calledas a witness.21According to both Holve and Reves, Kodess' name was not mentioned between them inconnection with her alleged visiting until December 18, the day she was discharged. STANDARD GAGE COMPANY183Itwas admitted that Kodess asked that her foreman, Landmark, be sent for,but such request was refused by Holve.The complaint alleged in substance that Kodess was discharged, and thereafterrefused reinstatement, because she joined or assisted the Union and engaged inother concerted activities for the purposes of collective bargaining or other'mutual aid or protection.The answer denied such allegation and the respond-ent contended at the hearing that the discharge was occasioned by reason ofKodess' "visiting."The respondent admits, and its records disclose, that Kodess was, at the dateof her discharge, rated, "good" as to her work; "good", as to her attendance;and "good", as to her "speed."Her "conduct" was rated "poor" because ofalleged visiting.Reves testified that he took particular notice of Kodess" "visits" in the latterpart of her employment with the company and after Holve had spoken 80 to himon or about October 15 and advised him to keep his eyes open, up to which timeher conduct was satisfactory, insofar as he (Reves) was aware.The record discloses that at no time, during the period in which the "visiting"was alleged to have occurred, did any official or supervisory employee of therespondent warn 81 Kodess against visiting.Kodess testified, without contra-diction, and the undersigned finds, that during the fall of 1942, Alice Billings,an employee in Department 5, was frequently absent from work without advis-ing her foreman.Lindmark reprimanded and warned Billings four or five timesand finally advised her that "the next time you do a thing like that," he wouldspeak to General Foreman Reves. Billings again offended and after suchwarnings, covering a period of 3 weeks, was discharged.The respondent relies, almost wholly, on the testimony of Holve to supportits claim that Kodess "visited." "Holve testified in substance that the onlyperson he spoke to concerning Kodess' visiting was Reves.Holve stated that hehad seen Kodess upstairs around the inspection department ; outside the tool cribwindow ; and "other places throughout the plant. I could not recall."Hefurther testified :Q.What are the various other places throughout the plant?A. I couldn't recall.80According to Holve's testimony,"visiting" consisted of "Being In places where I con-sidered she did not belong in line with her duties."Reves testified, in this connection, "By'visiting', I understand a person going through various departments,stopping various placesand also carrying on conversation with other employees in the plant."11 Sturgis testified that during his interview with Kodess prior to her employment hehad advised her of the respondent's rules which prohibited visiting.This was the onlyoccasion when such rule was called to the attention of Kodess by any official or supervisoryemployee of the respondent.88Reves testified that he had seen Kodess visiting on a number of occasions but the rec-ord indicates that he never warned or mentioned the fact to Kodess or to her foreman,Lindmark.The record further indicates that if Reves ever did discuss the alleged visitswith Holve, it was on December 18, the day of her discharge, and after Holve had deter-mined to discharge her. Reves testified :Q. Did you report those instances to Mr. Holve, those occasions about which youhave just testified?A. I mentioned the fact to Mr. Holve, that is, the fact that Mrs. Kodess had beenvisiting and I had observed her visiting.Q.Was that on the day of her discharge or before her discharge?A. I do remember on that particular day I did speak to Mr. Holve about these variousInstances that I have just related to you.Q. That was on December 18th, the day of her discharge?A I believe that was the date.Q. You did not report them at the time you saw these instances?A. Not necessarily. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. You don't recall?A. No.Q.Did you report that to her foreman?A. I did not.Q. You never said a word to her foreman, Mr. Lindmark, did you?A. I did not. I spoke to Mr. Reves.Q.What did you say to Mr. Reves?A. I don't recall the exact words. I think my conversation was more like;"You better watch some of the new employees down on the basement floor "I doubt if I particularly singled out Mrs. Kodess at that point.*******A. On or about December 18, 1942-it was either in the afternoon of the17th or in the morning of the 18th-I told Mr. Reves that "I think the bestthing I can do is to get rid of Mrs. Kodess before her 90-day period is up."Q. Did he have any part in that conversation?A. No more than that he agreed with me.Q.What did he say?A. I can't recall any words.Q. In substance?A. But the substance was that he agreed that she should be fired.*******Q. Did you speak to Mr. Reves on more than one occasion with referenceto Mrs. Kodess visiting?A. I spoke to him the day of her discharge.Q. Is that the only day you spoke to him?A. I may have spoken many times in between.I don't recall.(Italicsadded.)*Q. You at no time attempted to obtain his (Lindmark's) version as towhether or not Mrs Kodess had been visiting, away from her work?A. Not to my recollection.Kodessdenied that she "visited" and testified credibly that, like other em-ployees, she had to go to the dumb-waiter located in the snapgagedepartment,to get gages upon which to work and return them ; that she had to go to the lap-ping room to consult Foreman Anderson 38 concerning gages ; that she had to goupstairs once a day to procure kerosene (used in cleaning gages marked by theacid etching process) ; that she had to go to the hardening department, whereshe washed her hands, after using acid and kerosene, and in going to the ladies'rest room upstairs ; and that she handed certain hand lotion obtained from theplant nurse to other girls in the department, with Lindmark's 36 permission.ConclusionsOn the basis of the foregoing, and upon the entire record, the undersigned isconvinced and finds that Kodess did no "visiting", and that she was in fact anexcellent worker.This conclusion is fortified by the fact that the respondentdid not call as a witness Foreman Lindmark, who was in a better position thanany of the respondent's supervisory employees to know of her conduct in suchregard.Nor did the respondent call Foremen Olah, Crum, Anderson, or otherforemen who would be most likely to have known if she had "visited" in theirdepartments.13Anderson,although shown to be available,was not called as a witness.14As above stated,Landmark did not testify. STANDARD GAGECOMPANY185The record clearly discloses that the respondent is opposed to any organiza-tion of its employees, since, as Aldeborgh testified, "We have always gottenalong the way we have been for years, and I cannot see any particular reason atthis time to change the [labor.] policy of the Company."Eisert had long beenrecognized as a pro-labor leader among the respondent's employees, a fact wellknown to Aldeborgh, Holve, and the foremen.Kodess was apparently consid-ered by the respondent -a satisfactory employee until she joined the Pro-HoytLabor Group as an officer, as above described, and began to lunch frequentlywithEisert inthe latter's car.Thereafter,Holve insisted, and gave "directorders", that she be "double-checked." It is significant that on the day after alocal newspaper carried an account of the Hoyt Group which included a ref-erence to Kodess, Sturgis called Fallon and asked if the latter knew of any un-American ["labor"] activities on the part of Kodess.While Holve testified that he did not know that Kodess belonged to the Unionuntil she so advised him at the time of her discharge, the undersigned is con-vinced and finds that he knew of her activities as a member of the "Non-Parti-san Labor Committee to Elect Judge Hoyt for Congress," had joined, or wouldjoin,with Eisert in an attempt to organize the respondent's plant.Holve be-lieved that, since Kodess' probationary period of 90 days had not expired, shecould be discharged for any, or for no reason at all, and utilized this as a pre-tended, rather than the real basis for her discharge.Upon the credible evidence, and in all the circumstances, of this case, the un-dersigned is convinced and finds that the respondent discharged Elizabeth Ko-dess because of her union and other concerted activity and that by dischargingher on December 18, 1942, the respondent discriminated in regard to her hireand tenure of employment thereby discouraging membership in the Union andinterfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.C.Further interference, 7estratnt and coercionOn or about January 21, 1943, a Field Examiner for the Board called at therespondent's plant in connection with an investigation of the Kodess discharge.He interviewed a number of the respondent's supervisory, employees, includingHolve. 'Holve testified that as the result of "agitation" and unrest throughoutthe plant he called a meeting of the tool room employees on February 11, 1943,and made a "speech," which was taken in shorthand and later transcribed byhis secretary.In his speech, Holve referred to "agitation" going on during working hours,which he defined as "talking over things that do not belong to the business."He stated,in substance-that any union had a right to distribute circulars "toyou fellows," but that neither the union nor the men had a"right to distributecirculars on the premises of the company,[Italics added] and from now onanyone who is found distributing this kind of literature is going to be askedto leave the employ of the company."Holve further stated in part : "I know definitely that there are certainthings which have taken place in the last couple (sic) years such as generalincreases from time to time ; the idea of rest periods, etc., that a certain unionis taking, the credit for and are trying to sell individuals.The ones spreadingthat know it is a lie-they have nothing to do with it. As a matter of fact,we have never been approached by anyone. If they want to come here, theyknow where the front door is.As a matter of fact, some of this agitation,has retardedsomeof the improvements which might take place right at thepresent time."[Italics added.] 186DECISIONSOF NATIONALLABOR RELATIONS BOARDHolve then stated in substance that inasmuch as wages were frozen, "thisplant is not in (sic) position to give a general increase any more." He thenexplained in substance that an employer may give individual increases such aspromotions, reclassifications, and merit increases.He stated that the Com-pany had been working on reclassifications for a long time, but for variousreasons the reclassifications had not gone through."Part of this agitation hasretarded its completion, otherwise it might have been completed a coupleweeks ago-a lot of those things you don't think about."[Italics added.]Holve further stated :Ifwe tolerate some of these things, such as circulars On the premises,etc., do you realize there is a possibility that we will be accused in time onthe outside that we are favoring a certain faction and therefore coercingthe men in our plant into joining that union?If the time has come thatyou want to join a union, we want it to be perfectly clear and free from coer-cion so as to prevent a small click(sic) from jeopardizing the actual willof the majority."[Italics added.]While Holve's speech paid lip service to the Act and parts of it had no refer-ence to the Union, it is clear from the context that the purpose and intent ofthe speech was to discourage membership in the Union, and it is so found.The undersigned finds that by the acts and conduct-above described the re-spondent has interfered with, restrained, and coerced its employees in the exer-ciseof the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent discriminated in regard tothe hire and tenure of employment of Elizabeth Kodess, thereby discouragingmembership in the Union. In order to effectuate the policies of the Act, it isrecommended that the respondent offer to Elizabeth Kodess immediate and fullreinstatement to her former or substantially equivalent position without prej-udice to her seniority or other rights and privileges and that it make her wholefor any loss of pay she may have suffered by reason of the discriminationpracticed against her, by payment to her of a sum of money equivalent to thatwhich she normally would have earned as wages from December 18, 1942, to thedate of offer of reinstatement less her net earnings "6 during said period.asBy"net earnings" is meant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company and United Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union, Local 2590,8 N.-L. R. B. 440.,Monies receivedfor work performed upon Federal,State, county, municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7. STANDARD GAGE COMPANY187Upon the basis of the above findings of fact and upon the entire record in thecase,the undersigned makes the following :CONCLUSIONS OF LAW1.United Electrical, Radio & Machine Workers of America, affiliated with,the'Congress of Industrial Organizations, is a labor organization within the meaningof Section 2 (5) ofthe Act.2.The respondent by discriminating in regard to the hire and tenure of em-ployment of Elizabeth Kodess, thereby discouraging membership in a labororganization has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) ofthe Act.3.The respondent by interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Standard Gage Company, Inc., and itsofficers, agents, successors, and assigns,shall:1.Cease and desist from :(a)Discouraging membership in United Electrical, Radio & Machine Workersof America, affiliated with the Congress of Industrial Organizations, or any otherlabor organization of its employees by discharging or refusing to reinstate anyof its employees, or in any other manner discriminating with regard to their hireor tenure or any term or condition of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Elizabeth Kodess immediate and full reinstatement to her formeror substantially equivalent position without prejudice to her seniority and otherrights and priveleges ;(b)Make whole the said Elizabeth Kodess for any loss of pay she may havesuffered by reason of the respondent's discrimination against her by payment toher of a sum of money in the manner set forth in the Section entitled "Theremedy";(c)Post immediately in conspicuous places in and about the plant located inPoughkeepsie, New York, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stating: (1) thatthe respondent will not engage in the conduct from which it is recommended thatitcease and desist in paragraph 1 (a) and (b) of these recommendations;(2) that it will take the affirmative actions set forth in paragraphs 2 (a) and(b) of these recommendations; and (3) that the respondent's employees are freeto become or to remain members of the United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Organizations ; andthat the respondent will not discriminate against any employee because of mem-bership in or activity on behalf of that or any other labor organization ; 188DECISIONSOF NATIONAL LABORRELATIONS BOARD(d)Notify the Regional Director of the Second Region in writing within ten(10) days from receipt of this Intermediate Report of the steps the respondenthas taken to comply herewith.It is further recommended that unless on or before ten (10) days from thei receipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the (late of the entry of the ordertransferring the case to the Board, pursuant to Section 32 of Article II of saidRules and Regulations, file with the Board, Rochambeau Building, Washington,D C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four, copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, requests therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to the Board.PETER F. WARDTrialExwninerDated September 29, 1943.